    Case 4:18-cv-01774 Document 56 Filed on 06/29/20 in TXSD Page 1 of 1



UNITTD STATES DISTRICT COURT                                  SOUTHERN DISTRICT OF TEXAS
                                                                                     United States District Court
                                                                                       Southern District of Texas

Janet Prim, ct al.,                          §                                            ENTERED
                                             §                                            June 29, 2020
                 Plaintiffs,                 §                                         David J. Bradley, Clerk

                                             §
versus                                       §                        Civil Action H-18-1774
                                             §
Montgomery County, Texas, ct al.,            §
                                             §
                 Defendants.                 §
                                             §

                                       Final] udgment

            Janet Prim and Eric Prim take nothing from Montgomery County, Texas,
    Felicia Webb, Richard Stein, or Audrey Terrell.




                      Signed on June   7,2020,   at Houston, Texas.


                                                 c~               ~~~~
                                                           LynnN.~~
                                                      United States District Judge
